Citation Nr: 1513767	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer and/or residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer.  The Veteran timely appealed that decision.  

The issues of service connection for hypertension and rectal/urine bleeding have been raised by the record in the Veteran's original informal claim received on November 1, 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran was given a VCAA notice letter in December 2010 purporting to be for his prostate cancer claim.  The notice given to the Veteran in that letter was "What the Evidence Must Show for Increased Benefits based on the Need for A&A and/or Housebound Status," although it also contained the appropriate Dingess/Hartman notice.  No other VCAA notice has been provided to the Veteran throughout the appeal period.  As the Veteran was clearly given the wrong VCAA notice letter with regards to his claim for service connection for prostate cancer, a remand is necessary in order to rectify this clear notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notwithstanding the clear notice deficiency in this case, the Board finds that a remand is necessary in order to obtain private treatment records.  In his formal claim application received December 2010, the Veteran indicated that he was receiving private treatment for his prostate cancer from Dr. M. at the Graves Gilbert Clinic.  Likewise, the Veteran appears to be receiving follow-up treatment for his prostate cancer at "VUMC," as extensively noted in his VA treatment records.  

While the AOJ noted that no authorization form was received with regards to his identified records in his formal claim form, the AOJ also provided the Veteran with erroneous VCAA notice, which could potentially have impacted the Veteran's ability to understand the type of information the AOJ was asking for.  Furthermore, it does not appear that any attempt to solicit an authorization form for "VUMC" from the Veteran was ever made.  

Accordingly, the Board finds that a remand is necessary in order to satisfy VA's duty to assist in this case, and to allow the Veteran to submit the appropriate authorization form or to submit the identified treatment records.  Also, any ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran has asserted on appeal that his prostate cancer is a result of "environmental hazards" he was exposed to during his deployment in the Persian Gulf, particularly Kuwait and Iraq during Operation Desert Shield.  On remand, the Veteran should be asked to more specifically identify what hazards he was exposed to, such as depleted uranium, chemicals from oil fires, etc.  

At this point, the Board is unable to find that the low threshold for obtaining a VA examination under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), has been met in this case, as the Veteran has not been more specific in the types of exposures he had while in the Persian Gulf.  After the Veteran responds more specifically, however, such threshold may be met.  Therefore, the AOJ should specifically consider whether the low threshold under McLendon has been met based on the Veteran's response to the above inquiry.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for prostate cancer.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his prostate cancer, which is not already of record, to specifically include Dr. M. at the Graves Gilbert Clinic and "VUMC."  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Request that the Veteran more specifically identify the alleged "environmental hazards" he was exposed to as a result of his service in the Persian Gulf.  

5.  After a response to the above inquiry is received, if such is received, the AOJ should specifically contemplate whether the low threshold of McLendon has been met and obtain a VA examination, if appropriate.  If the AOJ determines that a VA examination is not necessary, such should be specifically explained in the supplemental statement of the case.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for prostate cancer and/or residuals thereof.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

